In re Packard,, Allene Sumrall, et al.; Packard, Kenneth C.; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Jefferson, 24th Judicial District Court, Div. “B”, No. 481-204; to the Court of Appeal, Fifth Circuit, No. 97-CW-0900.
Granted. The judgment of the court of appeal is vacated and set aside, and the judgment of the trial court denying defendant’s exception of prescription is reinstated. See Savoy v. University Medical Center, 96-2074 (La. 11/15/96), 682 So.2d 747. Case remanded to the trial court for further proceedings.
KIMBALL, J., would grant and docket for argument.
TRAYLOR, J., not on panel.